TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00719-CV


Frank Evans, Appellant

v.

Austin Independent School District and Greg Abbott, Attorney General
of the State of Texas, Appellees





FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
NO. 2300, HONORABLE GUY S. HERMAN, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellee Austin Independent School District ("AISD") has filed an amended motion
to dismiss appellant Frank Evans's appeal or, alternatively, to be dismissed from the appeal.  Having
reviewed the pleadings and briefs, it appears that Evans is appealing not from the condemnation
initiated by AISD, but the attorney general's intervention in the suit and from the distribution of the
funds deposited into the court's registry by AISD following the commissioner's award.  We therefore
grant AISD's motion in part, dismissing AISD from the appeal.  Evan's appeal will proceed with the
attorney general as the sole appellee.  We dismiss AISD's original motion to dismiss.
	It is ordered July 11, 2003.

Before Justices Kidd, Patterson and Puryear